Case 3:21-cv-00733-MMH-JRK Document 2 Filed 07/30/21 Page 1 of 3 PageID 119




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

WILLIE LYNCH,

                   Plaintiff,

v.                                              Case No. 3:21-cv-733-MMH-JRK

PUBLIC DEFENDER
MRS. TRICIA RADO-ROVER,

                 Defendant.
_______________________________

                                    ORDER

      Plaintiff Willie Lynch, an inmate of the Florida penal system, initiated

this action on July 19, 2021, by filing a pro se “Obstruction of Justice and

Complaint for Conspiracy” (Complaint; Doc. 1). Lynch names Public Defender

Tricia Rado-Rover as the sole defendant. Lynch asserts that Rado-Rover

conspired with the prosecution during his state criminal trial to illegally

convict him. For relief, Lynch only requests the Court “to formally charge each

conspirator for their willful obstruction of justice and for their willful criminal

conduct for conspiring to unlawfully convict” him. Complaint at 7.

      It is not clear what type of lawsuit Lynch intends to bring. If Lynch seeks

to allege that a person, acting under color of law, deprived him of a

constitutional right, he may initiate a civil rights action for monetary or

equitable relief under 42 U.S.C. § 1983. If Lynch seeks to challenge a state
Case 3:21-cv-00733-MMH-JRK Document 2 Filed 07/30/21 Page 2 of 3 PageID 120




court judgment of conviction or sentence, including claims of ineffective

assistance of counsel, he may initiate a habeas corpus case under 28 U.S.C.

2254.

        Moreover, this Court does not have the authority to grant the requested

relief under federal habeas or civil rights law. See Quire v. Miramar Police

Dept., 595 F. App’x 883, 886 (11th Cir. 2014) (noting that citizens “do not have

a constitutional right to have police officers arrest another citizen.”). Such

authority to arrest and prosecute an individual lies with the executive branch.

See In re Wild, 994 F.3d 1244, 1260 (11th Cir. 2021) (quoting United States v.

Nixon, 418 U.S. 683, 693 (1974)) (“The Supreme Court has repeatedly

reaffirmed the principle-which dates back centuries-that ‘the Executive

Branch has exclusive authority and absolute discretion to decide whether to

prosecute a case.’”). As the only requested relief is Rado-Rover’s criminal

prosecution, Lynch has failed to state a claim upon which relief can be granted.

Accordingly, the Complaint is due to be dismissed.

        In light of the above, it is

        ORDERED that:

        1.    This case is hereby DISMISSED WITHOUT PREJUDICE.

        2.    The Clerk of Court shall enter judgment dismissing this case

without prejudice, terminating any pending motions, and closing the case.

        3.    The Clerk of Court shall send Lynch a civil rights complaint form

                                        2
Case 3:21-cv-00733-MMH-JRK Document 2 Filed 07/30/21 Page 3 of 3 PageID 121




and a habeas corpus petition form. Lynch should complete the appropriate

form if he decides to initiate a new case in this Court. He should not put this

case number on either form, because the Clerk will assign a new case number

upon receipt.

        DONE AND ORDERED at Jacksonville, Florida, this 29th day of July,

2021.




Jax-8

c: Willie Lynch #293946




                                      3
